Name: Commission Regulation (EEC) No 1926/86 of 23 June 1986 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: means of agricultural production;  natural environment
 Date Published: nan

 24. 6. 86 Official Journal of the European Communities No L 167/9 COMMISSION REGULATION (EEC) No 1926/86 of 23 June 1986 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1 445/76 (3), as last amended by Regulation (EEC) No 1858/85 (4), listed the varieties of Lolium perenne L. of high persis ­ tence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1986/87 marketing year ; whereas, furthermore, the application of the classifi ­ cation criteria to certain varieties of Lolium perenne L. HAS ADOPTED THIS REGULATION : Article 1 The Annexes I and II to Regulation (EEC) No 1445/76 are replaced by the Annexes to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 118 , 7 . 5 . 1986, p. 1 . 0 OJ No L 161 , 23 . 6. 1976, p. 10 . fa OJ No L 174, 4. 7. 1985, p. 32. No L 167/10 Official Journal of the European Communities 24. 6. 86 ANNEX ¢ANNEX I Varieties of high persistence, late or medium late 37. Fingal 38 . Floret (T) 39 . Hermes 40. Honneur 73. Outsider 74. Pablo 75. Parcour 76. Patora 77. Pelleas 78 . Pelo 79 . Perfect 80. Perma 81 . Perray 82. Pippin 83. Player 1 . Aberystwyth S. 23 2. Albi 3 . Anduril 4. Animo 5. Antrim 6. Arno 7. Barcentra (T) 8 . Barclay 9 . Bardetta 10 . Barenza 11 . Barlenna 12. Barlet 13 . Barry 14. Bartony 15 . Belfort (T) 16 . Bellatrix 17 . Borvi 18 . Brigantia 19 . Capper 20 . Caprice 21 . Chantal 22. Citadel (I) 23. Cockade 24. Combi 84. Pleno 41 . Hunter 42. Idole 43 . Karin 44. Kent Indigenous 45. Kerdion 46. Kosta 47. Lamora (Mommersteeg's Weidauer) 48 . Lennox 49 . Lihersa 50. Lilope 51 . Limage 52. Limes 53. Lirayo 54. Lisabelle 55. Lisuna 56. Loretta 57 . Lorina 58 . Lucretia 59. Magella 60 . Magister 61 . Majestic25. Compas 85. Preference 86. Rally (T) 87. Rathlin 88 . Runner 89. Saione 90. Saver 91 . Score/Fairway 92. Secure 93 . Semperweide 94. Senator 95. Servo 96. Sisu 97. Sommora 98 . Splendor 99 . Springfield 100. Sprinter 101 . Stentor 102. Talbot 103. Trani 104. Tresor 105. Trimmer 106. Variant 107. Vigor (Melle) 108 . Wendy 62. Mandola26. Condesa (T) 27. Contender 28 . Corona 29 . Danny 30 . Donata 31 . Edgar 32. Elka 33. Elrond 34. Emir 63. Manhattan 64. Maprima 65. Mascot 66 . Master 67. Meltra RvP (T) 68 . Mirvan 69. Modus (T) 70 . Mombassa 35. Endura 71 . Mondial 72. Moretti36. Ensporta ANNEX II Varieties of low persistence, medium late, medium early or early 1 . Atempo (T) 4. Printo 5 . Verna Pajbjerg.'2. Gazon 3 . Lenta Pajbjerg